DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 and its dependent thereof, the prior of record, specifically Schiffmann et al. (US 2004/0012516) and Degani et al. (US 2018/0372861) discloses a first directional radar sensor having a first facing direction and a first radio coverage correspondingly, and configured to receive a first response signal upon detecting an object; a second directional radar sensor having a second facing direction and a second radio coverage correspondingly, and configured to receive a second response signal upon detecting the object, the second radio coverage being partially overlapping with the first radio coverage; a controller configured to determine which region the object is located in according to receptions of the first response signal and/or the second response signal.
	However, none of the prior art cited alone or in combination provides the motivation to teach wherein the region is selected from at least one overlapping region and at least two non-overlapping regions, and the at least one overlapping region comprises an overlapping area formed by the first radio coverage and the second radio coverage, and wherein the controller determines that the object is located in one of the at least two non-overlapping regions when receiving the first response signal but not the second response signal, or when receiving the second response signal but not the first response signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648